FILED
                           NOT FOR PUBLICATION
                                                                             JAN 10 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    16-30156

              Plaintiff-Appellee,                D.C. No. 3:91-cr-00072-SI-1

 v.
                                                 MEMORANDUM*
GREGORY LEFERRALL WARREN,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                             Submitted June 8, 2017**
                                Portland, Oregon

Before: TASHIMA, GOULD, and RAWLINSON, Circuit Judges.

      Gregory Leferrall Warren appeals the district court’s judgment revoking

supervised release, imposing a time-served sentence, and ordering an additional

term of supervised release. Warren contends that the district court lacked subject


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
matter jurisdiction over the revocation proceedings, and erred in denying his

motion to dismiss on that basis. In 2001, Warren began a three-year term of

supervised release. Less than one year into his term, Warren absconded. He was

subsequently apprehended and remained incarcerated from 2002 until 2016. In

response to Warren’s absconding, Warren’s probation officer filed a petition with

the district court for a warrant and order to show cause why supervised release

should not be revoked. The petition was granted on February 27, 2002.

      In 2004, the district court sua sponte issued an Order Withdrawing Warrant

and Order to Show Cause. Importantly, the order stated that the warrant and order

to show cause were withdrawn “until further order of the court.” The district court

reinstated the warrant and order to show cause in 2005.

      Warren asserts that the district court’s order withdrawing the warrant ended

any term of supervised release, and thus the district court lacked jurisdiction to

reinstate the order. However, a district court maintains jurisdiction to modify a

term of supervised release at any point during the course of the supervised release

period. See 18 U.S.C. § 3583(e)(2). And, under 18 U.S.C. § 3624(e), a term of

supervised release is tolled “during any period in which the [supervised releasee] is

imprisoned.”




                                           2
      Because the district court’s 2004 order was withdrawn “until further order of

the Court,” it was not a final order terminating supervised release. Because the

period of supervised release was tolled while Warren was imprisoned, the district

court retained jurisdiction to reissue the warrant and order to show cause in 2005.

We therefore reject Warren’s jurisdictional argument and his related due process

argument.

      Alternatively, Warren contends that reinstatement of the district court’s

order violated the Double Jeopardy Clause. We disagree. The Double Jeopardy

Clause does not apply where, as here, the district court had not yet ruled on the

revocation of Warren’s supervised release when it reinstated the warrant. See

United States v. Lemus, 847 F.3d 1016, 1023 (9th Cir. 2016) (“The Double

Jeopardy Clause forbids a second trial . . .”) (citation omitted) (emphasis added).



      AFFIRMED.




                                          3